Citation Nr: 9901625	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for athletes foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 1968 
and from May 1977 to December 1993.

This appeal arises before the Board of Veterans Appeals 
(Board) from a July 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.

The Board notes that the veteran had also perfected an appeal 
on the issue of entitlement to service connection for right 
ear hearing loss.  However, in an April 1997 letter, the 
veteran withdrew that claim.


FINDING OF FACT

There is no competent evidence which shows that the veteran 
currently has athletes foot.


CONCLUSION OF LAW


The veterans claim of entitlement to service connection for 
athletes foot is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that athletes foot was incurred in or 
aggravated by service, and that service connection therefor 
is warranted.  After a review of the record, the Board finds 
that the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for athletes foot is well grounded.

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a well grounded claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a well grounded claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had athletes foot during 
service; (2) whether he currently has athletes foot; and if 
so, (3) whether any current athletes foot is etiologically 
related to his alleged inservice athletes foot.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veterans service medical records fails to 
reveal any record of treatment of athletes foot.  However, 
the Board notes that the veterans June 1993 separation 
examination notes ALSO athletes footongoing treatment 
c following by a word which is illegible.

An April 1995 VA examination notes that except for dry skin, 
the veteran had no skin rashes.  That report also notes that 
except for several lipomas and several scars where they were 
removed, the skin was normal.

As there is no evidence showing that the veteran currently 
has athletes foot, the veterans claim fails to show the 
required elements of a well grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board has thoroughly 
reviewed the claims file, but finds no evidence of a 
plausible claim.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the July 1996 statement of the case, the January 1997 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veterans claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Boards decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veterans claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for athletes foot is well 
grounded.


ORDER

Because it is not well grounded, the veterans claim of 
entitlement to service connection for athletes foot is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
